Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the application with claims 1, 7, and 15 being independent claims.
Continuation Application 
This Application is a continuation of U.S. patent application Ser. No. 16/123,776 and patent No. 10,783,051, filed 9/16/2018.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 9/7/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 10,783,051 (hereafter ‘051) in view of US 2019/0294528 (hereinafter Avisror).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘051.
The following side-by-side comparison between the representative claim 9 of ‘051 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 9 of ‘051
Claim 1 of instant application
9. A method comprising: accessing, for each of a plurality of builds of a test instance, a source code repository implemented on a version control system to obtain an updated version of a source code, wherein the source code repository is continuously updated by making a plurality of commits to as part of an ongoing development process associated with the test instance; 
creating, for each of the plurality of builds a file for a performance regression test that monitors a resource based on a metric measured for the build of the test instance, wherein the metric corresponds to one of a plurality of preexisting metrics associated with an operation log for the build, 
wherein the file identifies the resource for performance monitoring, and identifies, from among the plurality of preexisting metrics, the metric for monitoring the resource; 
transmitting, for each of the plurality of builds, the file to a continuous integration (CI) server to run the performance regression test on the build of the test instance; 
running, on each of the plurality of builds, the performance regression test; 





logging, for each of the plurality of builds, measurement data of the plurality of preexisting metrics triggered by each of a plurality of operations, including measurement data of the metric triggered by a first operation in an operation log for each of the plurality of builds, wherein the operation is logged in response to an incoming request for processing associated with the performance regression test for monitoring the resource; 

collecting, based on the operation log and for each of the plurality of builds, the measurement data of the metric triggered by the operation associated with the performance regression test for monitoring the resource; 
detecting, performance regression of the 

presenting the collected measurement data of the metric for each of the plurality of builds and an indication of detected performance regression of the one of the plurality of builds.
1. A method comprising: installing, by one or more processors of a continuous integration (CI) server, a build of a test instance, wherein the build of the test instance is representative of a version of a portion of a source code updated by a plurality of commits; 




receiving, by the one or more processors, a file for a performance regression test that monitors a resource, 




the file identifying the resource and one or more metrics to monitor associated with accessing the resource; 







running, on the build of the test instance and by the one or more processors, the performance regression test based on the file, wherein the build of the test instance is configured to access the resource during the running of the performance regression test; 
recording, in an operation log, first measurement data of the one or more metrics triggered by a first operation of a plurality of operations, wherein the first measurement data is logged in response to an incoming request for processing associated with accessing the resource via the build of the test instance, and wherein the operation log comprises second measurement data from running the performance regression test on one or more other builds of the test instance; 
extracting, by the one or more processors, the measurement data from the operation log; 




detecting, by the one or more processors, a comparison of the first measurement data from the build of the test instance to the second measurement data from the one or more other builds of the test instance; and generating, by the one or more processors, a notification for the detected performance regression, wherein the notification is configured to indicate the build of the test instance as a regressed build.


The limitations of Claim 1 "one or more processors” is not explicitly shown in the patented application claims. However, Avisror, Fig. 1A and 2, para. 34 discloses servers, clients, network elements, systems, and computing devices (e.g., 105, 110, 115, 120, 125, 135, 145, etc.) can each include one or more processors. Avisror and Applicants' subject matter are analogous art because they are from the same field of endeavor in software regression testing. 
Further, Avisror discloses wherein the build of the test instance is configured to access the resource during the running of the performance regression test (e.g. Avisror, para. 24, esting of the software artifacts may be used to ensure proper functionality of a build combination prior to release. Regression testing is a type of software testing that ensures that previously developed and tested software still performs the same way after it is changed or interfaced with other software in a particular iteration; Fig. 4 and 8, para. 63-64, automated testing of the 402 is executed based on the associated subset(s) of test cases in response to the automated deployment of the build combination to the test environment … after deployment is completed and the application server 415 in the test environment is set-up, a testing cycle or operation may be initiated by a test automation system (e.g., system 125). Tests may be executed based on the deployment plan 440 and based on the changes/modifications represented by the software artifacts of the deployed build combination 402; para. 51, The test case/suite element 387 may represent particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.)).
Still further, Avisror discloses wherein the operation log comprises second measurement data from running the performance regression test on one or more other builds of the test instance (Avisror, Fig. 4C, para. 65, Performance data from the automated testing of the build combination based on the selected subsets of the test assets and test cases may be collected and stored as test results (e.g., test results 289. The test results may be analyzed to calculate a quality score [first measurement] for the deployed build combination … The test failures [second measurement] may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing … the quality score may be used as a criteria as to whether the build combination is ready to progress to a next stage of a release pipeline).
Still further, Avisror discloses comparison of the first measurement data from the build of the test instance to the second measurement data from the one or more other builds of the test instance (Avisror, Fig. 10A-10B, para. 78, the failed executions may include test case failures with respect to particular types of testing (e.g., performance, UI, security, API, etc.) and/or particular categories of testing (e.g., regression, integration, etc.); para. 79, a subset 1060, automated testing of a subsequent build combination that includes the modified software artifact(s) is thus executed using or otherwise based on the subset including the test cases that failed execution for the previous build combination. The subset including the failed test cases may be a proper subset that omits at least one of the set of test cases … The operations 1000A may be recursively performed such that the number of test cases is iteratively reduced for each subsequent build combination; para. 82, The test cases 287 may include particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.). The test cases 1187A may be selected to define a test operation or test cycle that specifies how the testing engine 286 is to simulate the inputs of a user or client system to the deployed build combination 1102A. In the example of FIG. 11A, the set of test cases 1187A includes test cases Test 1-Test 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Avisror and Applicants' subject matter before him or her, to incorporate the teaching of Avisror into the teaching of Applicants' subject matter to include one or more processors for performing a regression test.  The suggestion/motivation for doing so would have obtained the advantage of providing automated deployment and testing of a first build combination based on identification of a software artifact, among the set of software artifacts of the first build combination, as including a modification relative to a second build combination. Among test assets stored in a database, a subset of the test assets is associated with a test environment for the first build combination based on the software artifact comprising the modification and a risk score associated therewith (e.g., Avisror, Abstract).

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7 is directed to a system comprising: a continuous integration (CI) server. However, the recited continuous integration (CI) server appears to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. The recited continuous integration (CI) server of the system can be construed to cover software under the broadest reasonable interpretation. Therefore, the claimed system is ineligible subject matter under § 101.
Claims 8-14 depend on Claim 7 and do not cure the deficiency of Claim 7. Therefore, Claims 8-14 are rejected for the same reason set forth in the rejection of Claim 7.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 (a) as being unpatentable over US 2019/0294528 (hereinafter referred to as Avisror) with filing date 3/26/2018, in view of US 2019/0294531 (hereinafter referred to as Avisror2) with filing date 7/31/2018.
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

Referring to claim 1, Avistor discloses: a method comprising: 
installing, by one or more processors of a continuous integration (CI) server (Avisror, para. 21, Other versions of the deployed software may be installed on one or more servers in a test environment; para. 31, a continuous integration framework controlling the tests; Fig. 1, para. 41, After a deployment is completed and the desired software artifacts are installed or loaded onto a one or more of the servers 115 of a test environment), a build of a test instance, wherein the build of the test instance is representative of a version of a portion of a source code updated by a plurality of commits (Avisror, para. 22, Code may be compiled and packaged by a build server whenever a change is committed to a source repository, then tested; Fig. 4A and Fig. 8, para. 58,  a build combination for testing is retrieved …  including a version number of the build combination, and the build management system 435 may fetch the build combination (e.g., build combination 102) from the build server 410 based on the requested version number. At block 810, one or more software artifacts of the retrieved build combination may be identified as ;
receiving, by the one or more processors, a file for a performance regression test that monitors a resource, the file identifying the resource and one or more metrics to monitor associated with accessing the resource (Avisror, Fig. 8 and Fig. 9, one or more subsets [a file] of stored test assets (e.g., test assets 261, 262, 263) may be associated with a test environment for the retrieved build combination, based on the software artifact(s) [a resource] identified as having the changes or modifications, and/or risk score(s) associated with the software artifact(s) …  a risk score [one or more metrics] may be computed based on complexity information and/or historical activity information for the modified software artifact … A subset of the stored test assets may thereby be selected as may be required for testing the modified software artifact, and/or as may be warranted based on the associated risk score …  the subset of test assets and/or test cases may be selected based on identification of classes and/or methods of the modified software artifact(s); Fig. 5, para. 60, n example adaptive testing catalog user interface 500 including a listing of a subset of test suites 587 associated with the modified software artifacts of a retrieved build combination. The test assets and/or test cases may be stored in one or more database servers (e.g., database server 460 in FIG. 4A). As shown in FIG. 5, test cases and/or suites may be provided with tags 505 indicating particular types of testing (e.g., performance, UI, security, API, etc.), and the subset of test cases and/or particular test suites may be associated with the modified software artifacts based on the tags 505);
running, on the build of the test instance and by the one or more processors, the performance regression test based on the file, wherein the build of the test instance is configured to access the resource during the running of the performance regression test (Avisror, Fig. 4 and 8, para. 63-64, automated testing of the retrieved build combination 402 is executed based on the associated subset(s) of test cases in response to the automated deployment of the build combination to the test environment … after deployment is completed and the application server 415 in the test environment is set-up, a testing cycle or operation may be initiated by a test automation system (e.g., system 125). Tests may be executed based on the deployment plan 440 and based on the changes/modifications represented by the software artifacts of the deployed build combination 402 … an order or priority for testing the software artifacts [accessed by the testing processor] of the build combination 402 may be determined based on the respective risk scores associated therewith. That is, for a given build combination, software artifacts that are associated with higher risk scores may be tested prior to and/or using more rigorous testing (in terms of selection of test cases and/or test assets) than software artifacts that are associated with lower risk scores);
recording, in an operation log, first measurement data of the one or more metrics triggered by a first operation of a plurality of operations, wherein the first measurement data is logged in response to an incoming request for processing associated with accessing the resource via the build of the test instance, and wherein the operation log comprises second measurement data from running the performance regression test on one or more other builds of the test instance (Avisror, Fig. 4C, para. 65, Performance data from the automated testing of the build combination based on the selected subsets of the test assets and test cases may be collected and stored as test results [operation log] (e.g., test results 289. The test results may be analyzed to calculate a quality score [first measurement] for the deployed build  may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing … the quality score may be used as a criteria as to whether the build combination is ready to progress to a next stage of a release pipeline; para. 31, Test automation system 125 can implement automated test execution based on a suite of test cases to simulate inputs of one or more users … the deployed build combination 102 can respond to the inputs by generating additional requests or calls to other systems [Thus, one ordinary skill in the art would readily comprehend that the result of this suite of test cases is stored in response to an incoming request and the result is used to calculate a quality score.]); 
extracting, by the one or more processors, the measurement data from the operation log (Avisror, Fig. 4C and 5, para. 65, The test results may be analyzed [inherently extracted] to calculate a quality score [first measurement] for the deployed build combination … The test failures may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing).
Avisror does not explicitly disclose: detecting, by the one or more processors, a performance regression for the resource in the build of the test instance based on a comparison of the first measurement data from the build of the test instance to the second measurement data from the one or more other builds of the test instance; and generating, by the one or more processors, a notification for the detected performance regression, wherein the notification is configured to indicate the build of the test instance as a regressed build. However, in an analogous art to the claimed invention in the field of software regression testing, Avisror2 teaches detecting, by the one or more processors, a performance regression for the resource in the build of the test instance based on a comparison of the first measurement data from the build of the test instance to the second measurement data from the one or more other builds of the test instance (Avisror2, Fig. 10A-10B, para. 78, the failed executions may include test case failures with respect to particular types of testing (e.g., performance, UI, security, API, etc.) and/or particular categories of testing (e.g., regression, integration, etc.); para. 79, a subset including test cases that failed execution for the build combination are associated with the software artifact(s) … At block 1060, automated testing of a subsequent build combination that includes the modified software artifact(s) is thus executed using or otherwise based on the subset including the test cases that failed execution for the previous build combination. The subset including the failed test cases may be a proper subset that omits at least one of the set of test cases … The operations 1000A may be recursively performed such that the number of test cases is iteratively reduced for each subsequent build combination; para. 82, The test cases 287 may include particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.). The test cases 1187A may be selected to define a test operation or test cycle that specifies how the testing engine 286 is to simulate the inputs of a user or client system to the deployed build combination 1102A. In the example of FIG. 11A, the set of test cases 1187A includes test cases Test 1-Test 5; para. 35,  The generated risk scores and/or quality scores may be used for automated selection of test assets for the test environment and/or test cases for the test operations based on modifications to the software artifacts of a build combination; para. 41, select and associate one or more subsets of the test assets 261, 262, 263 with a test environment for a specific build combination 102, based on the modified software artifacts 104 thereof and/or risk scores associated therewith); and generating, by the one or more processors, a notification for the detected performance regression, wherein the notification is configured to indicate the build of the test instance as a regressed build (Avisror2, Fig. 4A and 8, para. 61, transmit a notification to a build management system 435 including a version number of the build combination, and the build management system 435 may fetch the build combination (e.g., build combination 102) from the build server 410; Fig. 10A-10B and 11A-11B, para. 82,  The test cases 287 may include particular types of testing (e.g., performance, UI, security, API, etc.) and/or particular categories of testing (e.g., regression, integration, etc.); para. 84, the test result data 1189A may be stored among the test results 289 in the database 290 responsive to execution of the test cases 1187A by the testing engine 286, and the test results 1189A for the build combination 1102A may be retrieved from the database 290 by the test correlation engine 288; para. 82, The test cases 287 may include particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.). The test cases 1187A may be selected to define a test operation or test cycle that specifies how the testing engine 286 is to simulate the inputs of a user or client system to the deployed build combination 1102A. In the example of FIG. 11A, the set of test cases 1187A includes test cases Test 1-Test 5 [a notification]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Avisror2 into the teaching of Avisror to include: detecting, by the one or more processors, a performance regression for the resource in the build of the test instance based on a comparison of the first measurement data from the build of the test instance to the second measurement data from the one or more other builds of the test instance; and generating, by the one or more processors, a notification for the detected performance regression, wherein the notification is configured to indicate the build of the test instance as a regressed build, with reasonable expectation of 

Referring to claim 2, the rejection of claim 1 is incorporated.  Avisror as modified further discloses: wherein the one or more metrics comprise a processing time, a central processing unit percentage, a response time (Avisror, para. 65, The test failures may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing), a network time, a structured query language (SQL) time, a SQL count, an enterprise rule time, an enterprise rule count, a client response time, a client network time, a total page load time, a number of requests, a browser time, a client script time, or a user interface policy time, or a combination thereof. [It is noted that the claim is recited with optional claim limitations and the claim only requires one limitation, e.g., a response time.]

Referring to claim 3, the rejection of claim 1 is incorporated. Avisror as modified further discloses: installing, by the one or more processors, a plurality of bundled artifacts corresponding to each of the plurality of commits on the version of the source code corresponding to the build of the test instance in response to detecting performance regression for the resource in the build of the test instance (Avisror2, Fig. 1B, para. 25, Code may be compiled and packaged [a bundled artifacts] by a build server whenever a change is committed to a source repository, then tested [inherently installed]; para. 44, The testing engine 286 can test the deployed software according to test cases 287 stored in a database 290. The test cases 287 may include particular types of testing (e.g., performance, UI, security, API, etc.), and/or particular categories of testing (e.g., regression, integration, etc.); para. 80, the test suite for build combination 1102B may be selected based on comparison with not only build combination 1102A, but other previous build combinations, and the test suite may thus include not only subset 1187B, but multiple subsets of test cases); running, by the one or more processors, the performance regression test on each of the plurality of bundled artifacts to determine a specific bundled artifact responsible for the performance regression in the build of the test instance (Avisror2, para. 45, he test automation system 125 can be invoked for automated test execution of the build combination 102 upon deployment to the application server(s) 115 of the test environment, to ensure that the deployed build combination 102 is operating as intended. As described herein, the test automation system 125 may further include a  and generating an additional notification indicating the specific bundled artifact or specific commit of the plurality of commits responsible for the performance regression (Avisror2, Fig. 7, para. 72,  FIG. 7 illustrates a screenshot of an example analytics report user interface 700 displaying a risk score for a software artifact calculated based on complexity (e.g., number of conflicts, number of dependencies, number of failed builds in test phases, number of applications, and number of errors and warnings) and . The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to claim 4, the rejection of claim 1 is incorporated. Avisror as modified further discloses: transmitting the notification to a computing device (Avisror, para. 33, computing environment 100, can include electronic computing devices operable to receive, transmit, process, store, or manage data and information associated with the computing environment 100; Avisror2, Fig. 7, para. 72, a screenshot of an example analytics report user interface 700 displaying a risk score for a software artifact calculated based on complexity (e.g., number of conflicts, number of dependencies, number of failed builds in test phases, number of applications, and number of errors and warnings) and historical activity information (e.g., change size in lines of code, change frequency, corrected defects-to-changes, defects-to-commits) [Thus, one ordinary skill in the art would readily comprehend that the analytics report displayed in Fig. 7 is transmitted to a computing device]).

Referring to claim 5, the rejection of claim 1 is incorporated. Avisror as modified further discloses: running an additional performance regression test on the build of the test instance (Avisror2, para. 79, para. 79, a subset including test cases that failed execution for the build combination are associated with the software artifact(s) … At block 1060, automated 

Referring to claim 6, the rejection of claim 1 is incorporated. Avisror as modified further discloses: wherein the performance regression test is run on the one or more other builds of the test instance before the performance regression test is run on the build of the test instance (Avisror2, para. 79, para. 79, a subset including test cases that failed execution for the build combination are associated with the software artifact(s) … At block 1060, automated testing of a subsequent build combination that includes the modified software artifact(s) is thus executed using or otherwise based on the subset including the test cases that failed execution for the previous build combination … The operations 1000A may be recursively performed such that the number of test cases is iteratively reduced for each subsequent build combination). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to claim 7, the claim is a system claim corresponding to the method claim, without including the last three claim limitations “extracting …”, “detecting …”, and “generating …” of claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the method claim. 

Referring to claim 8, the rejection of claim 7 is incorporated. Further, the claim is 

Referring to claim 9, the rejection of claim 7 is incorporated. Further, the claim recites the last claim limitation of claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the method claim 1.

Referring to claim 10, the rejection of claim 7 is incorporated. Further, the claim is corresponding to the method claim 4. Therefore, it is rejected under the same rational set forth in the rejection of the method claim.

Referring to claim 11, the rejection of claim 7 is incorporated. Further, the claim is corresponding to the method claim 3. Therefore, it is rejected under the same rational set forth in the rejection of the method claim.

Referring to claim 12, the rejection of claim 7 is incorporated. Avisror as modified further discloses: an additional server device, wherein the additional server device is configured to perform actions (Avisror, para. 21, Other versions of the deployed software may be installed on one or more servers in a test environment … a server may refer to a physical or virtual computer server, including computing instances or virtual machines (VMs) that may be provisioned (deployed or instantiated); para. 23, A software build …  deployed to a computing system (e.g., one or more servers of a computing environment); para. 25, Paring-down of the testing may be implemented by automated provisioning of one or more computer servers in a comprising: extracting the first measurement data and the second measurement data from the operation log; detecting the performance regression for the resource in the build of the test instance based on a comparison of the first measurement data from the build of the test instance to the second measurement data from the one or more other builds of the test instance (Avisror, Fig. 4C and 5, para. 65, The test results may be analyzed [inherently extracted] to calculate a quality score [first measurement] for the deployed build combination … The test failures may include failed executions with respect to plug-in run count, development operations, integration testing, and/or performance testing); and generating a notification for the detected performance regression, wherein the notification is configured to indicate the build of the test instance as a regressed build (Avisror2, Fig. 10A-10B and 11A-11B, para. 82). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to claim 13, the rejection of claim 12 is incorporated. Avisror as modified further discloses: wherein the additional server device comprises a remote client device (Avisror, para. 31, The provisioned server(s) can communicate with the test automation system 125 in connection with a post-deployment test of the software artifacts 104 of the build combination 102. Test automation system 125 can implement automated test execution based on a suite of test cases to simulate inputs of one or more users or client systems to the deployed build combination 102 … the deployed build combination 102 can respond to the inputs by generating additional requests or calls to other systems. Interactions with these other systems [include a remote client device] can be provided by generating a virtualization of other systems).

Referring to claim 14, the rejection of claim 13 is incorporated. Avisror as modified further discloses: wherein generating the notification comprises executing logic to visualize, on the remote client device, one or more widgets (Avisror, para. 31), wherein the one or more widgets comprise a graphical visualization of measurement data of the resource for a plurality of builds including the regressed build and the one or more other builds of the test instance (Avisror, Fig. 7, para. 33, computing environment 100, can include electronic computing devices operable to receive, transmit, process, store, or manage data and information associated with the computing environment 100; Fig. 7, para. 69,  FIG. 7 illustrates a screenshot of an example analytics report user interface 700 displaying a risk score for a software artifact calculated based on complexity (e.g., number of conflicts, number of dependencies, number of failed builds in test phases, number of applications, and number of errors and warnings) and historical activity information (e.g., change size in lines of code, change frequency, corrected defects-to-changes, defects-to-commits). An overall risk factor for the collection or set of software artifacts of the build combination is also presented. In some embodiments, hovering or otherwise interacting with a particular icon may provide additional drilldown information that may provide additional data underlying the information in the icon).

Referring to claims 15-19, the claims are one or more non-transitory, tangible, and computer-readable media claims corresponding to the method claims 1-3, 6, and 4. Therefore, they are rejected under the same rational set forth in the rejection of the method claims.

Referring to claim 20, the rejection of claim 15 is incorporated. Avisror as modified further discloses wherein running the performance regression test on the build of the test instance and the one or more other builds of the test instance comprises loading the resource for a predetermined number of iterations (Avisror2, Fig. 10A-10B, para. 79, a subset including test cases that failed execution for the build combination are associated with the software artifact(s) … At block 1060, automated testing of a subsequent build combination that includes the modified software artifact(s) is thus executed using or otherwise based on the subset including the test cases that failed execution for the previous build combination. The subset including the failed test cases may be a proper subset that omits at least one of the set of test cases … The operations 1000A may be recursively performed such that the number of test cases is iteratively reduced [a predetermined number of iterations] for each subsequent build combination).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 201/90294536 teaches providing automated deployment and testing of a first build combination based on retrieving, from a data store, code coverage data indicating respective software artifacts that were tested by execution of a plurality of test cases. The test cases are associated with the respective software artifacts that were tested by the execution of the test cases based on corresponding temporal data;
US 2019/0243640 teaches controlling versions of codes during software integration and deployment; and
US 10,241,904 teaches performing component-level regression testing in iterative builds of a computing system that consists of many working components.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191